Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 14-15) without traverse in the reply filed on 02/28/2022 is acknowledged.  However, the requirements for election of invention are withdrawn as to Groups II-IV in light of the amendments to the claims (to include the probe of Group II in Groups III-IV), and allowability of the claims to Group II.
Accordingly, this application is in condition for allowance except for the presence of claim 13 directed to invention nonelected without traverse. Accordingly, claim 13 has been canceled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows:

13. (cancelled).


Reasons for Allowance
Claims 14-19 are allowed because the prior art fails to teach or suggest the probe consisting of the sequence of SEQ ID NO: 4 and containing the LNAs at positions 4-6 and 8-12.  The closest prior art teaches various probes and primers directed to the same ort similar 28S rRNA sequence as SEQ ID NO: 4, and includes general suggestions to use LNAs:
It is further envisaged that in certain applications the nucleic acid probe is preferably a locked nucleic acid (LNA). Structurally similar to RNA, LNA monomers are bicyclic compounds, which bear a methylene linker that connects the nucleotide sugar ring's 2'-oxygen to its 4'-carbon. Like PNA, LNA polymers obey standard base-pairing rules while offering greater stability and binding affinity to target nucleotide sequences. As stated above the nucleic acid probe has a first part, which is complementary to a 3' region within the target nucleic acid. This is intended to mean that the nucleic acid probe will be able to hybridize to a 3' region within the target nucleic acid under stringent conditions cf the definition given above. Again, this means that the nucleic acid probe does not need to be an exact match of the sequence at which it is directed and it may be preferred in certain instances that the nucleic acid probe has at least one mismatch, such as 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20 or more mismatch(es), in its first part relative to its complementary sequence in the target nucleic acid sequence. One advantage could be, for instance, in a PCR reaction, the possibility of altering the melting temperature (Tm) of the (undesired) duplex between the blocking probe and the amplified target sequence by introducing mismatches in its sequence. In addition such mismatches can be introduced in order to reduce the likelihood of the probe forming undesired secondary structures. Additionally the first and/or second part of the probe may contain on or more mismatched or degenerate positions relative to its target sequence. Furthermore, the advantage could be, for instance, in a PCR reaction, the possibility of targeting degenerate positions within the probe target sequence. Another advantage could be related to the altering of the secondary structure of the probe

(WO2005003384, pgs. 13-14).  WO2005003384 tecahes the following probe (Qy= SEQ ID NO: 3/4):

    PNG
    media_image1.png
    111
    387
    media_image1.png
    Greyscale

This sequence differs from the instant probe in that the instant probe only contains 12 bases, and includes LNAs at specific locations.  The prior art fails to teach or suggest these specific LNA locations.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 14-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637